DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-9, 12-20, 25-26, 29, 38-40, and 42-55 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 8-9, 12-20, 25-26, 29, 38-40 are allowable as indicated in the previous office action. 
New independent claim 42 recites the allowable features of claim 8 “wherein the indication is transmitted in a PDU that is transmitted after the preempted PDU, and wherein the PDU that is transmitted after the preempted PDU is different from a PDU that preempts the preempted PDU” as indicated in the previous office action. Therefore, claim 42 is allowable.
New claims 43-52 depend on claim 42. Therefore, they are allowable.
New independent claim 53 recites the allowable features of claim 25 “wherein the indication is transmitted in a PDU that is transmitted after the preempted PDU, and wherein the PDU that is transmitted after the preempted PDU is different from a PDU that preempts the preempted PDU” as indicated in the previous office action. Therefore, claim 53 is allowable.
New claims 54-55 depend on claim 53. Therefore, they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643